COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Alan Schrock v. City of Baytown

Appellate case number:    01-17-00442-CV

Trial court case number: 1007923

Trial court:              County Civil Court at Law No. 1 of Harris County

Date motion filed:        August 15, 2019

Party filing motion:      Appellee


       It is ordered that the motion for rehearing is denied.


Judge’s signature: ____/s/ Julie Countiss_____
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Goodman and Countiss.

Date: __March 5, 2020_____